Title: Thomas Jefferson to Joseph C. Cabell, 19 February 1819
From: Jefferson, Thomas
To: Cabell, Joseph Carrington


          
            Dear Sir
            Monticello Feb. 19. 19.
          
          Your favor of the 15th was recd yesterday. the appointment of Visitors of the University is entirely unexceptionable; the only fear is that the distance of Genl Breckenridge & mr Taylor will render their attendances uncertain. I should have been sorry indeed if either yourself or Genl Cocke had been left out: the lateness of the day (Mar. 29) appointed for their 1st meeting renders that of the present set immediately necessary, as we should otherwise lose the chance of employing workmen, & consequently lose a year in our preparation. I think with you that we must apply all our funds to building, for the present year, and not open the institution until we can do it with that degree of splendor necessary to give it a prominent character; consequently that that we must defer that the mission for professors to another year. I never mentioned that subject but to General Cocke, and that with a view only of his mentioning it to you. I have requested a meeting of the Visitors at mr Madison’s on Friday next, where I wish it were possible for you to meet us, altho’ not if it will jeopardise your health. it is necessarily to determine at once what buildings we can undertake this season & to engage undertakers. I believe the extent to which our funds will permit us to go will be to two pavilions in addition to the two we have, one boarding house & 20. or 30 more dormitories. our engagements with Dr Cooper oblige us to recieve him, & I shall propose to let an Usher of our nomination & under our patronage open a grammar school for the junior classes in Charlottesville, on his own account altogether, recieving nothing from the College. in that case Cooper may take the highest or the higher classes only, and may open his law school. so far I think we can begin in May.
          
            ever & affectionately yours
            Th: Jefferson
          
        